DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Response to Amendment

	In response to the Amendment received on 08/19/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 15 and 352.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 8/19/2, with respect to claims 1, 3-9, 11, 18-22, 24 and 27 have been fully considered and are persuasive.  The rejection of claims 1, 3-9, 11, 18-19, 24, and 27 under 35 U.S.C. 102(a2) as being anticipated by Kao et al (US2020/0332066) has been withdrawn.  The rejection of claims15 under 35 U.S.C. 103 as being unpatentable over Kao (cited previously) has been withdrawn.  Kao does not require the addition of 30 to 90 % by weight of one or more acrylic monomers.  At most Kao suggest as an optional additive the use of reactive diluents, wherein acrylic monomers are suggested; however, there is no explicit teaching and/or suggestion to add said acrylic monomers in amounts from 30 to 90 % by weight in the composition.  Thus, the instant claims are distinguished over the teachings of Kao.  
The arguments regarding the provisional obviousness-type double patenting rejections of US application 17/104,034 and US application 17/104,102 are not persuasive.  Applicant argues the newly amended claims requiring “30 to 90 % by weight of one or more acrylic monomers” renders rejections moot.  It is deemed the claims of US’034 require at least about 35 % or more of at least one monomer, wherein it is deemed the “at least one monomer” does not exclude acrylic monomers.  The claims of US’102 are intended to comprise one or more acrylic monomers in amounts of at least 35 % or more—see claims 17 and 127.  Therefore, it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s).  
	Please find the rejections below.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 347-351 of copending Application No. US2021/0087328. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth photopolymerizable resins for additive manufacture comprising a blocked isocyanate; a thiol, and one or more monomers.  The copending claims differ from the instant claims in that the claimed thiol compounds is a stabilized thiol compound.  However, from the definition in the disclosure said stabilized thiol compound is a polyfunctional thiol compound.  It can be seen that the multifunctional nucleophile in the instant claims are deemed to be thiol compounds from claims 4-9 and 11 (see above rejections).  The stabilized compound by definition can be a compound such as found in instant claim 19.  Another difference is the copending claims are required to have a strain at break from 30 to 1000%.  However, the instant claims set forth the strain capacity can be from 10 to 500%--see claim 29 and the rejections above.  The copending claims require a toughness in the range of 3 to 100 MJ/m^3.  It is deemed the instantly claimed compositions appear to be the same and therefore should have the same properties.  It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 159, 173, and 179-181 of U.S. Patent No. US2021/0079155. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth photopolymerizable resin compositions comprising at least one monomer or oligomer and a block isocyanate.  One primary difference is claim 1 of said co-pending application, said copending does not require a multifunctional nucleophile, which is a polythiol compound, such as pentaerythritol tetrakis (3-mercatobutylene)—see instant claim 1, as evidenced by instant claims 4-9 and 11 .  However, as seen in copending claims 173 and 179-181, a multifuntional nucleophile is intended to be added, which is a polythiol compounds, such as pentaerythritol tetrakis (3-mercatobutylene).  The copending claims require a specific viscosity per claim 159 which is not required by the instant claims; however, the compositions appear to be the same as evidenced by the copending claims of both applications and therefore should be inherent.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).   It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s).  



Allowable Subject Matter

Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc